Citation Nr: 0001640	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  97-14 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for a low back disorder, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The dates of the veteran's service have not been adequately 
verified by the RO.  A prior Board of Veterans' Appeals 
(Board) decision in November 1992 noted that he had active 
service from March to April 1986.  In a June 1995 rating 
action, the RO granted service connection for lumbar back 
syndrome as due to abnormal gait secondary to service 
connected left and right foot disorders, and assigned a 
noncompensable rating from April 1995.  In a January 1997 
rating action, the RO increased the rating for a low back 
disability to 10 percent from October 1996.  The veteran 
appealed for a higher rating.  

The Board remanded this case in September 1998 for further 
development, noting the above information.  Thereafter, in 
August 1999 the RO increased the evaluation for the veteran's 
low back disability to 20 percent disabling from July 1997.  
The veteran has continued his appeal for a higher rating.  



FINDING OF FACT

The veteran's service-connected low back disorder results in 
muscle spasm, chronic low back pain, and severe limitation of 
motion of the lumbar spine.  


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for the veteran's 
service-connected low back disorder have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
1999);38 C.F.R. §§  4.40, 4.45, 4.71(a), Diagnostic Codes 
5292, 5295 (1999). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that it finds the veteran claim 
for an increased rating for his service connected back 
disorder to be well grounded within the meaning of 
38 U.S.C.A. § 5107, in that the claim is plausible.  As 
discussed below, the Board also finds that all relevant facts 
pertinent to the claim have been developed to the extent 
possible, and no further assistance to the veteran is 
required in order to satisfy the VA's duty to assist him in 
the development of these claims as mandated by 38 U.S.C.A. 
§ 5107(a).  

On VA medical examination in January 1995 the veteran gave a 
history of considerable back pain since undergoing multiple 
surgeries on his right foot, with the most recent surgery 
performed in March 1994.  He also reported intermittent 
numbness in the posterior aspect of the right lower 
extremity, which would occur every three days and last about 
20 seconds.  The veteran's back pain would develop after 
lifting, bending and squatting.  On evaluation, the veteran 
had an erect posture when standing, but he had a wide stance 
gait with the right foot turned inward.  There was no 
discrepancy in leg lengths and no apparent tilt to the 
pelvic.  Forward flexion in the lumbar spine was to 50 
degrees and there was 10 degrees of backward extension that 
was limited by pain.  Left rotation was 35 degrees and right 
rotation was 35 degrees.  Straight leg raising was positive 
on the right.  There was tenderness to palpation in the 
lumbar spine area.  An X-ray of the lumbar spine was 
essentially normal.  The assessment was essentially, chronic 
low back syndrome that was probably exacerbated by a limp in 
the right leg.  

A private MRI scan of the lumbar spine conducted in October 
1996 revealed mild degenerative changes in the discs of the 
mid to lower lumbar spine.  No focal disc herniation or 
significant spinal canal stenosis was identified.  

On a November 1996 VA medical examination, tenderness was 
reported in the lumbar spine area.  There was positive 
straight leg raising on the right at 45 degrees.  No other 
neurological abnormalities were noted in the lower 
extremities.  On forward flexion of the lumbar spine, it was 
noted that the veteran had difficulty with forward flexion 
beyond 80 degrees.  Backward extension was greater than 15 
degrees.  Left and right lateral flexion were each 40 degrees 
and left and right rotation were each 35 degrees.  The 
veteran had difficulty with squatting and standing on his 
toes and heels but this to be related to his right foot.  The 
diagnosis was degenerative disk disease of the lumbar spine 
with some element of functional, chronic lumbar back pain 
syndrome.  

VA clinical records reflect treatment in 1996 for chronic low 
back pain.  In a December 1996 statement, a VA health care 
professional reported that the veteran was under treatment 
for chronic back pain.  It was further said that, although he 
had no significant limitations, the veteran will from time to 
time have acute flare-ups of lower back pain that may render 
him temporarily unable to perform his usual duties.  

In an August 1997 statement from T.W. Triplett, M.D., it was 
said that he was treating the veteran for chronic back pain.  
An initial physical therapy evaluation assessed the veteran's 
condition as very difficult to improve due to longevity of 
his back symptoms and the absence of extension.  It was hoped 
that the veteran would realize a 25 percent improvement.  It 
was also said that the veteran had shown no improvement after 
a month of therapy.  Doctor Triplett's office clinical 
records showed treatment in July 1997.  It was noted that the 
veteran's back pain was worse when sitting or lying down.  
The veteran felt better if he was on his feet.  It was said 
that he had some real bad days and some good days.  The 
veteran had been provided a TENS unit which was said to help 
but he could not wear it on the job.  In August 1997 it was 
noted that that the veteran had severe back pain with 
virtually no extension.  Physical therapy had not helped.  

Pursuant to the Board's remand of September 1998, the veteran 
was afforded a VA orthopedic examination in December 1998.  
At that time, the examiner said that the veteran's current 
limitation of motion in the low back was moderate in degree.  
No muscle spasms were found although a history of such was 
noted.  The clinical findings were said to indicate moderate 
low back disability.  The low back disability was said to 
affect the veteran in his ordinary daily duties when he has 
to flex forward to fold laundry and it was said that this 
caused more pain than lifting.  The degree of functional loss 
was 0 at the time of the examination in that he was able to 
maintain his range of motion with pain syndrome with same.  
It was said that he lost time in taking breaks and tended to 
alleviate some of the more severe pain.  It was said that 
there was no incoordination noted.  The diagnoses were 
degenerative disc disease of L4-L5, and lumbago with right 
radiculopathy.  (The RO subsequently found this examination 
to be inadequate given the failure to indicate review the 
claims folder, the failure to provide range of motion of the 
low back in degrees, and failure to provide X-ray 
information,)

On an April 1999 VA medical examination, the veteran 
complained of marked, ongoing low back pain.  He also 
indicated that he had easy fatigability and marked spasm with 
pain radiating into the hips.  Lumbosacral spine flexion was 
50 degrees and extension was 0 degrees.  Right bending was 15 
degrees and left bending was 15 degrees.  Right rotation was 
15 degrees and left rotation was 15 degrees.  There was 1+ 
bilateral spasm of the erector spinae group with march 
maneuver.  Straight leg raising was positive at 60 degrees in 
both lower extremities.  Deep tendon reflexes remained intact 
at the ankles and knees.  There was no atrophy of the distal 
lower extremities bilaterally.  The veteran had a somewhat 
antalgic gait with 10 degrees of forward flexion on normal 
gait.  X-ray examination showed minimal hypertrophic 
spondylosis at L4-L5 with an increase in Ferguson angle.  The 
diagnoses included chronic lumbosacral pain and spasm due to 
altered gait; discogenic disease at L3-4, L4-5, and L5-S1; 
and hypertrophic spondylosis at L4-5 with an increase in 
Ferguson's angle.  

38 U.S.C.A. § 1155 (West 1991 & Supp. 1999) provides that 
disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  

The veteran has been assigned a 20 percent evaluation for his 
service connected low back disability under the criteria of 
38 C.F.R. § 4.71(a) Diagnostic Code 5295 for lumbosacral 
strain.  A 20 percent rating requires muscle spasm on extreme 
forward bending, and loss of lateral spine motion, 
unilaterally, in the standing position.  Under the criteria 
of this disability code, a 40 percent evaluation may be 
assigned for severe disability with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with arthritic changes or 
narrowing or irregularity of the joint space, or some of 
these findings with abnormality mobility on forced motion.  
Under the criteria of Diagnostic Code 5292 a 20 percent 
rating is assigned for moderate limitation of lumbar spine 
motion and a 40 percent evaluation is warranted for severe 
limitation of lumbar spine motion.  Under the criteria of 
Diagnostic Code 5293 for the evaluation of intervertebral 
disc syndrome, a 40 percent evaluation is warranted for 
intervertebral disc syndrome if severe with recurring attacks 
and intermittent relief.  A 60 percent evaluation may be 
assigned for intervertebral disc syndrome of pronounced 
severity with persistent symptoms compatible with sciatic 
neuropathy, characteristic pain and demonstrable muscle 
spasms, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  

The Board notes that the veteran has been afforded two VA 
orthopedic examinations since the September 1998 Board 
remand.  The first, conducted in December 1998, provided 
comments responsive to the requirements of the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
the RO found this examination to be inadequate due to the 
absence of clinical findings and a failure to indicate that 
the claims folder had been reviewed by the examiner.  The 
subsequent VA orthopedic examination in April 1999 provided 
clinical findings but did not provide comments which were 
responsive to the Court's requirements as stated in Deluca.  
In the Board's opinion, however, a review of both these 
examination reports does provide an adequate basis for rating 
the veteran's service connected low back disorder, with 
consideration of the requirements of the DeLuca case.  

The examination of December 1998 established that the 
veteran's low back disability was exacerbated by the repeated 
bending over required by the veteran's job duties in a 
Hospital laundry.  The April 1999 examination revealed 
complaints of that the veteran has virtually no low back 
extension and his range of motion in flexion, rotation, and 
lateral bending was also noted to be markedly restricted.  
Spasm of the low back musculature was also reported at that 
time, as was marked low back pain.  In regard to the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 the Board also notes 
that, on the April 1999 VA examination, the veteran 
complained of weakness, a lack of endurance and easy 
fatigability due to his low back disability.  In view of 
these findings, and with consideration of the Court's holding 
in DeLuca, it is the Board's opinion that the veteran's 
service connected back disorder results in severe low back 
disability and warrants a 40 percent evaluation under the 
criteria of Diagnostic Codes 5292 and 5295.  However, since 
the evidence of record does not show back symptomatology 
equivalent to pronounced lumbar intervertebral disc syndrome, 
a 60 percent rating for the veteran's service connected low 
back disorder under Diagnostic Code 5293 is clearly not 
warranted at present.

ORDER

An increased rating for the veteran's service connected low 
back disability is granted, subject to the law and 
regulations governing the payment of monetary benefits.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

